Citation Nr: 1723406	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for insomnia.

2.  Entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from to November 1990 and August 1991. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appealed the July 2010 denial in a September 2010 notice of disagreement.  A statement of the case (SOC) was issued in November 2012.  The Veteran perfected appeal to the Board in a December 2012 VA Form 9. 

The Veteran requested a Travel Board hearing.  A hearing was held in July 2016; however, due to an error a transcript could not be produced.  The Veteran was informed of the unavailability of the transcript and provided the opportunity to have a new hearing.  In May 2017, the Veteran declined the opportunity and requested that his case be decided based off the record. 

With respect to the adaptive equipment claim, it arose out of an August 2015 rating decision, and was appealed in an August 2015 notice of disagreement.  As explained in more detail below, the appeal of that issue has not been addressed by the Agency of Original Jurisdiction (AOJ), and the Board is obligated to address it.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.29 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been provided an examination for his claim of insomnia.  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  

Here, the Veteran's treatment records contain multiple references to insomnia.  The Veteran's VA treatment records show complaints of insomnia in February 1996.  Records from around that time also show prescription medicines provided for sleep problems and insomnia.  Prescribed medicines for insomnia continued to appear in his treatment records through present.  A September 2010 treatment record notes insomnia from back pain since 1991.  A February 2012 treatment record indicates insomnia as an active problem, and a January 2016 includes a provisional diagnosis of primary insomnia.  Therefore, the record is sufficient to establish the first McLendon element, because there are persistent symptoms of insomnia. 

The Board notes, however, that while these records strongly suggest the Veteran is treated for insomnia, there is not sufficient evidence to show the Veteran has a diagnosis of insomnia that has met the criteria accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125(a) (2016).  Therefore, the establishment of such a diagnosis will be required upon remand. 

With regard to the second McLendon element, the Veteran reports that he had sleep problems in service.  A February 1991 service treatment records indicates the Veteran had problems sleeping due to back pain.  The same month, the Veteran indicated in a Report of Medical History that he had frequent trouble sleeping, indicating on the next page it was due to back pain.  Thus the second McLendon element is met because there is evidence of an event or manifestation in service that may be related to his claimed disability.  

Wither regard to the third McLendon element, as noted above, a September 2010 treatment record indicates that the Veteran's insomnia may be related to his service connected back disability, and in particular, the pain associated therewith, and / or the injury he suffered in service resulting in lost sleep.  The Veteran has also submitted two opinions, discussed below, that indicate that such a relationship exists.  The Board, however, notes that the record also indicates that some of his sleep problems are related to a non-service connected mental health condition. Nevertheless, there is sufficient evidence to establish the third McClendon element.  

There is not, however, sufficient evidence to determine if the in-service event or service connected disability are related to his claimed disability.  As noted above, there are some indications that the claimed disability and service events are causally related and some indications that the claimed disability is due to a different, non-service connected disability.  The Veteran has submitted two positive nexus opinions.  The first was from a Dr. Cannon.  Dr. Cannon reports that he is the Veteran's primary carry physician and that his service-connected disabilities cause his current diagnosis of insomnia.  The Board, however, has no records from Dr. Cannon as the Veteran's primary care physician.  Nor does the Board have any records that definitively diagnosis the Veteran with insomnia.  So it is unclear what records and what diagnosis Dr. Cannon is basing his conclusion on.  Moreover, the opinion is notably missing a signature by Dr. Cannon.  So this opinion is not adequate to adjudicate the Veteran's claim. 

The second opinion is by one Dr. Craig, who also reports he is the Veteran's primary care physician.  Dr. Craig also states that the Veteran's service-connected conditions cause his current diagnosis of insomnia.  Again, there are no records from Dr. Craig; nor is there a definitive diagnosis of insomnia in the record.  Thus, the opinion cannot be accepted as adequate to adjudicate the Veteran's claim.  Therefore, under McLendon the Veteran must be provided with an examination to determine if there if the Veteran has a DSM compliant diagnosis of insomnia, and if so, if there is a causal nexus between that condition and his active service.  

As noted above, there are indications that the Veteran has outstanding medical records from Dr. Cannon and Dr. Craig.  Although there have been efforts made to obtain the records of Dr. Cannon, additional efforts should be made upon remand to obtain the records of Dr. Cannon and Dr. Craig as they are both purported to be the Veteran's primary care physician.  These efforts should include contacting the Veteran and requesting the contact information of the doctors and obtaining any releases necessary.  The Veteran should also be informed if VA in unable to obtain the records in order to provide the Veteran an opportunity to provide them himself.  

Finally, with regard to the claim for entitlement to adaptive equipment, the AOJ has not issued a statement of the case in response to the Veteran's timely filed notice of disagreement.  In August 2015, VA received the Veteran's notice of disagreement with an August 2015 rating decision, specifically with the denial of adaptive equipment.  VA has yet to issue a Statement of the Case as to the issues.  Therefore, the Board is obligated to remand those claims.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.29 (2016).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records. 

2.  The Veteran should be requested to provide names, addresses and approximate dates of treatment of all private medical care providers who have treated him for insomnia or other sleep related disability.  

The Veteran should be provided the appropriate releases for VA to obtain any identified sources of treatment.  

He should also be provided with appropriate releases for VA to obtain records for the previously identified Dr. Cannon and Dr. Craig.  

Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases.  Any records obtained should be associated with the claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

3.  Schedule the Veteran for a VA examination, by an appropriate examiner, to determine the nature, etiology and severity of his insomnia.  

The examiner is requested to review the claims folder, to include this remand.  

Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current diagnosis of insomnia, or such diagnosis at any time during the pendency of his claim (From February 26, 2010 to present).




b. For any such diagnosis found, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's insomnia is related to an event, disease or injury during active service.  

c. For any such diagnosis found, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's insomnia is due to a service-connected disability, to include a back disability. 

d. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's insomnia was aggravated (i.e., permanently worsened) by a service-connected disability, to include a back disability. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.





Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

5.  Furnish the Veteran a statement of the case as to the issue of entitlement to adaptive equipment.  Inform the Veteran that in order to perfect an appeal of the claims, he must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




